 1    ILENE J. LASHINSKY (#003073)
      United States Trustee
 2    District of Arizona
 3    CHRISTOPHER J. PATTOCK (#009797)
      Trial Attorney
 4    230 N. First Ave., Suite 204
      Phoenix, Arizona 85003-1706
 5    Telephone: (602) 682-2614
      E-Mail: Christopher J. Pattock@usdoj.gov
 6
 7                          IN THE UNITED STATES BANKRUPTCY COURT
 8                                  FOR THE DISTRICT OF ARIZONA
 9   In re:                                           )       Chapter 11
10                                                    )
     Breault Research Organization, Inc.,             )       No. 4:19-bk-08754-BMW
11                                                    )
                                                      )       UNITED STATES TRUSTEE’S
12                                                    )       LIMITED OBJECTION TO DEBTOR’S
13                                                    )       EMERGENCY MOTION TO PAY
                      Debtor.                         )       PRE-PETITION WAGES
14
                                                              Hearing Date: July 30, 2019
15                                                            Time:         11:00 a.m.
                                                              Location:     38 S. Scott Avenue
16                                                                          Courtroom #446
17
              The United States Trustee for the District of Arizona, Region 14 (“UST”), by and through
18
     counsel undersigned, hereby submits her limited objection to the above captioned Debtor’s
19
20   “Emergency Motion for Authority to Pay Pre-Petition Wages,” on three separate grounds.

21            First, it is currently unknown whether all the proposed payees are to remain in the employ

22   of the Debtors, because no assertion to that effect has been made. To the extent that any of the
23
     listed employees are leaving the Debtors’ employ, they should not be paid, because such would
24
     not be justified under the “Rule of Necessity.”
25
26            Second, it is proposed that at least one insider be paid, and it is possible that there are

27   more. The motion indicates that Mr. Robert Breault is the “founder and namesake” of the

28
     Debtor. Although Mr. Breault is no longer the Chief Executive Office of the Debtor, it is
 1
 2   presumably not “necessary” to pay him, because it is very likely he will not leave the Debtor (as

 3   would mere wage-earning employees) if he is not immediately paid his pre-petition wages and
 4
     benefits, and instead waits to be paid as a priority creditor under the Debtor’s Chapter 11 plan.
 5
     It is acknowledged that the payment of these wages might be important and necessary to Mr.
 6
     Breault, but that is not the standard for determining whether they can be paid. The standard is
 7
 8   whether they are necessary for the debtor/estate, not whether they are necessary for the recipient.

 9   Regardless, Mr. Breault, is eligible to file a priority wage claim. Additionally, the Debtor must
10
     indicate whether any of the other ten proposed payees are insiders.
11
            Third, the Debtor proposes to compensate most of its eleven employees above the
12
     §507(a)(4) priority limitation of $13,650. The Debtor asks that nine of its eleven employees
13
14   each be paid the maximum amount of $13,650 in pre-petition wages, and then also receive

15   additional amounts of “PTO Obligations” (i.e., vacation and sick pay) in amounts ranging
16
     between $7,580 and $27,893. The UST objects to any payments of pre-petition obligations to
17
     these employees to the extent they are above the $13,650 priority limitation.
18
            WHEREFORE, the United States Trustee requests that approval of the Debtor’s motion
19
20   be limited to current employees who are not insiders, and in amounts within the priority

21   limitation.
22
            RESPECTFULLY SUBMITTED this 23rd day of July, 2019.
23
                                                   ILENE J. LASHINSKY
24                                                 United States Trustee
                                                   District of Arizona
25
26                                                 /s/ CJP (#009797)
                                                   CHRISTOPHER J. PATTOCK
27                                                 Trial Attorney

28                                                    2
 1   COPIES of the foregoing served by both mail
     and e-mail on the 23rd day of July, 2019, to:
 2
     KASEY C. NYE
 3   CINDY K. SCHMIDT
     WATERFALL ECONOMIDIS CALDWELL
 4   HANSHAW & VILLAMANA
     5210 E WILLIAMS CIRCLE STE 800
 5   TUCSON, AZ 85711
     Email: knye@waterfallattorneys.com
 6   Email: cschmidt@waterfallattorneys.com
 7
     /s/ Christopher J. Pattock
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                   3
